Order entered April 25, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-13-00930-CR

                        ALICE ANNETTE STEELE, Appellant

                                            V.

                           THE STATE OF TEXAS, Appellee

                    On Appeal from the 194th Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. F-0845120-M

                                        ORDER
      Appellant’s April 23, 2014 second motion for extension of the time to file appellant’s

brief is GRANTED. The time to file appellant’s brief is EXTENDED to May 30, 2014.


                                                   /s/   DAVID EVANS
                                                         JUSTICE